Citation Nr: 1127897	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  08-19 623A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Whether the December 2004 rating action denying service connection for Epstein-Barr virus (EBV) residuals was timely appealed.

2.  Whether new and material evidence to reopen the claim for service connection for EBV residuals has been received.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from February 1954 to October 1957.

This appeal to the Board of Veterans Appeals (Board) originally arose from an October 2006 rating action that denied service connection for EBV virus residuals on the grounds that new and material evidence to reopen the claim had not been received.

In May 2009, the Veteran and his wife testified at a Board hearing before the undersigned Veterans Law Judge at the RO.

By decision of December 2009, the Board remanded this case to the RO for further development of the evidence and for due process development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The VA will notify the appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)), the Board finds that all notice and development action needed to render a fair decision on the claims on appeal has not been accomplished.

By rating action of March 2011, the RO determined that the December 2004 rating action denying service connection for EBV residuals was not timely appealed.  In April 2011, the veteran filed a Notice of Disagreement with that denial, but the RO has neither issued a Statement of the Case (SOC) on that issue, nor furnished VA Form 9 (Appeal to the Board of Veterans Appeals), nor afforded the appellant an opportunity to perfect the appeal by filing a Substantive Appeal.  A remand is required to cure this procedural defect, inasmuch as the issue of whether the December 2004 rating action denying service connection for EBV residuals was timely appealed is inextricably intertwined with the issue on appeal of whether new and material evidence to reopen the claim for service connection for EBV residuals has been received.  See 38 C.F.R. § 19.9 (2010); Manlincon v. West, 12 Vet. App. 238 (1999).  The Board emphasizes that, without the issuance of a proper SOC and the filing of a Substantive Appeal by an appellant, the Board does not have appellate jurisdiction, and may not proceed with a decision on issue of whether the December 2004 rating action denying service connection for EBV residuals was timely appealed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202, 20.302 (2010). 

The action identified herein is consistent with the duties imposed by the VCAA. However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.
 
Accordingly, to ensure that all due process requirements imposed by the VCAA are met, this case is hereby REMANDED to the RO via the AMC for the following action:

The RO should furnish the appellant a SOC with respect to the issue of whether the December 2004 rating action denying service connection for EBV residuals was timely appealed, along with VA Form 9 (Appeal to the Board of Veterans Appeals), and afford him the opportunity to file a Substantive Appeal.  The appellant is hereby reminded that, for the Board to obtain appellate jurisdiction over that inextricably-intertwined issue, which is not currently in appellate status, a timely appeal must be perfected after the issuance of the SOC.
  
The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

